Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Application filed December 29, 2020.
Claims 17-36 are pending.
Claims 1-16 are cancelled.

NOTE: The status identifier for Claim 17 should indicate ‘New’ and not ‘Currently Amended’. Claims 18-36 should also have status identifiers indicating ‘New’ since they were not the originally filed claims.

Claim Objections
Claim 18 is objected to because of the following informalities: Claim 18 is dependent on claim 1, which is cancelled. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 17 recites the limitation "the display" in the 5th limitation of the claim and claim 34 recites the limitation in the 2nd limitation of the claim. There is no prior mention of any display, thus there is insufficient antecedent basis for this limitation in the claim.
Claims 17 and 34 recite “access[ing] a first set of a first number of data members according to a first criterion and a second set of a second number of data members according to a second criterion”. It is unclear to the examiner what is being accessed in order to retrieve the first set of a first number of data members and a second set of a second number of data members. It is also unclear how the first and second criterion are being generated as well as where the first and second criterion are be input. The examine believes essential elements are missing within the independent claims and corrections are needed.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 34-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Independent claim 34 is a method claim comprising the steps of accessing a first and second set of a number of data members; rendering a graphical user interface to display a canvas area; rendering to the canvas area a first and second closed curve; rendering a scale control; and rendering a zoom control. However, the claim appears to be mere information in the form of data, which is not one of the four categories of invention. The claim lacks the necessary structures and functions to quality as adequate statutory subject matter. 
Claims 35 and 36 are rejected under the same rationale due to their dependency from claim 34 and because they do not cure the deficiency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pontier (U.S. Patent No. 8,370,331) in view of “Generating and Drawing Area-Proportional Euler and Venn Diagrams”; Published 2007, By: Stirling Chow; referred to hereinafter as ‘Chow’, further in view of Holmes (U.S. Patent Application No. 2012/0259871).
	
Regarding Claim 17, Pontier discloses a computing system comprising: 
a processor: memory accessible to the processor (col.8, lines 6-14, Pontier – processor and memory); processor-executable instructions stored in the memory and executable to instruct the computing system to: 
access a first set of a first number of data members according to a first criterion and a second set of a second number of data members according to a second criterion (col.3, lines 26-37 and col.5, lines 15-52, Pontier – search results are retrieved for each of the plurality of search parts and a search result array is generated from the retrieved results… diagram includes a plurality of circles (i.e., 330A-330C) associated with a plurality of search parts of the search query. For example, circle 330A is associated with the search part ‘PALO’, circle 330B is associated with the search part ‘ASSISTANT’, and circle 330C is associated with the search part ‘SACRAMENTO’. The results are displayed within the corresponding portions); 
render a graphical user interface to the display wherein the graphical user interface comprises a canvas area (Figs.2-3; col.4, lines 6-15, Pontier – diagram illustrating a GUI for visualization of results); 
render to the canvas area a first closed curve wherein the first closed curve represents the first set and a second closed curve wherein the second closed curve represents the second set (Figs.2-3; col.5, lines 15-52, Pontier – Venn Diagram is illustrated which includes a plurality of circles (i.e., 330A-330C) associated with a plurality of search parts of the search query. For example, circle 330A is associated with the search part ‘PALO’, circle 330B is associated with the search part ‘ASSISTANT’);
 render a scale control adjustable to scale relative size of the members of the first closed curve and the members of the second closed curve (Figs.2-3,5; col.4, lines 37-43 and cols.6-7, lines 57-67 and 1-21, respectively; Pontier – the weighting specification UI element includes a plurality of weighting specification UI elements (i.e., 360A-360C), wherein weighting element for ‘ASSISTANT’ and ‘SACRAMENTO’ (360B and 360C) are set to 100% for their search parts and thus the opacity and scale are larger than for example ‘PALO’ (360A) whose weighting is set for 10%).
While Pontier teaches adjusting scale control by using a sliding mechanism to scale the size of the members of the closed curves. However, Pontier is not as detailed with respect to the first closed curve and second closed curve being adjustable.
On the other hand, Chow discloses the first closed curve and second closed curve being adjustable (pgs.76-82, Sections 3.3.3 and 3.3.4, Chow – “Optimization” and “Hill Climbing”… pg.244, 1st paragraph, Chow – the user can click on a region and dynamically adjust its area or remove it by setting the area to 0). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chows teaching of an area-proportional Euler and Venn diagrams with the Pontier system. A skilled artisan would have been motivated to combine in order to allow for the dynamic manipulation and real-time construction of diagrams.
While Pontier and Chow both teach different aspects of scaling a diagram; however, Pontier and Chow are not as detailed with respect to render a zoom control adjustable to scale the first closed curve and the second closed curve with respect to the canvas area.
On the other hand, Holmes discloses render a zoom control adjustable to scale the first closed curve and the second closed curve with respect to the canvas area (par [0103], Holmes – zoom option is selected and the region of the Venn-like diagram around the innermost region is magnified, such that the size and shape of the innermost region is clearly visible. When the zoom option is selected, an animation effect is used to visualize the zooming process and a corresponding animation can be used when de-selecting the zoom option to view the entire Venn-like diagram). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Holmes’ magnification of a Venn diagram with the Pontier system. A skilled artisan would have been motivated to combine in order to provide data that is accurate, reliable, and visible to the user; thus making the environment user-friendly. 

Regarding Claim 18, the combination of Pontier in view of Chow, further in view of Holmes, disclose the computing system of claim 1, wherein the scale control increments or decrements a size of a smaller of the first closed curve and the second closed curve by a proportion in size between the first closed curve and the second closed curve (Figs.2-3,5; col.4, lines 37-43 and cols.6-7, lines 57-67 and 1-21, respectively; Pontier – weighting element is capable of increasing and decreasing the scale… pgs.61-62 and pgs.79-82, Chow – improving the hill climber layout by adjusting the proportions based on the weights).

Regarding Claim 19, the combination of Pontier in view of Chow, further in view of Holmes, disclose the computing system of claim 18, wherein the proportion is an exact proportion computed by a first radius of the first closed curve and a second radius of the second closed curve (pgs.61-62 and pgs.79-82, Chow).

Regarding Claim 20, the combination of Pontier in view of Chow, further in view of Holmes, disclose the computing system of claim 18, wherein an increment depends on a difference between a first radius of the first closed curve and a second radius of the second closed curve (pgs.76-78, Section 3.3.2, Chow – Optimization… pgs.80-83, Section 3.3.4, Chow – Hill climbing method examples).

Regarding Claim 21, the combination of Pontier in view of Chow, further in view of Holmes, disclose the computing system of claim 20, wherein the increment depends on a total number of increments (pgs.76-78, Section 3.3.2, Chow – Optimization… pgs.80-83, Section 3.3.4, Chow – Hill climbing method examples).

Regarding Claim 22, the combination of Pontier in view of Chow, further in view of Holmes, disclose the computing system of claim 21, wherein the increment depends on the difference divided by the total number of increments (pgs.76-78, Section 3.3.2, Chow – Optimization… pgs.80-83, Section 3.3.4, Chow – Hill climbing method examples).

Regarding Claim 23, the combination of Pontier in view of Chow, further in view of Holmes, disclose the computing system of claim 17, wherein the first closed curve comprises a first radius and the second closed curve comprises a second radius (pgs.61-62, Section 3.1, Chow – each circle has a radius).

Regarding Claim 24, the combination of Pontier in view of Chow, further in view of Holmes, disclose the computing system of claim 17, comprising processor-executable instructions stored in the memory and executable to instruct the computing system to perform a determination as to a largest of the first closed curve and the second closed curve (pgs.78-79, Section 3.3.3, Chow – the region with the higher weight should have a larger area…computing how much greater the large region weight is than the small region weight).

Regarding Claim 25, the combination of Pontier in view of Chow, further in view of Holmes, disclose the computing system of claim 24, wherein the determination utilizes pixels (par [0103], Holmes).

Regarding Claim 26, the combination of Pontier in view of Chow, further in view of Holmes, disclose the computing system of claim 25, wherein the determination utilizes pixels to determine a first radius of the first closed curve and a second radius of the second closed curve and to determine which of the first radius and the second radius is larger and which of the first radius and the second radius is smaller (par [0103], [0111-0112], Holmes… pgs.61-62 and pg.80, Chow – calculating the radius of each circle and determining the weight).
 
Regarding Claim 27, the combination of Pontier in view of Chow, further in view of Holmes, disclose the computing system of claim 26, comprising processor-executable instructions stored in the memory and executable to instruct the computing system to compute a differential quantity by subtracting the first radius from the second radius (pgs.76-78, Section 3.3.2, Chow - Optimization).

Regarding Claim 28, the combination of Pontier in view of Chow, further in view of Holmes, disclose the computing system of claim 27, wherein the scale control utilizes the differential quantity and a total number of increments of the scale control to increment or decrement the size of the smaller of the first radius and the second radius responsive to receipt of an adjustment instruction via the scale control (par [0103], [0111-0112], Holmes… pgs.76-78, Section 3.3.2, Chow - Optimization).

Regarding Claim 29, the combination of Pontier in view of Chow, further in view of Holmes, disclose the computing system of claim 17, comprising processor-executable instructions stored in the memory and executable to instruct the computing system to access a third set of a third number of data members according to a third criterion and render to the canvas area a third closed curve wherein the third closed curve represents the third set (Figs.2-5; col.5, lines 15-52, Pontier - circle 330C is associated with the search part ‘SACRAMENTO’, which represents the third set of a 3rd closed curve).

Regarding Claim 30, the combination of Pontier in view of Chow, further in view of Holmes, disclose the computing system of claim 29, wherein the scale control depends on a largest of the first, second and third closed curves to scale sizes of the two smaller of the first, second and third closed curves (pg.63-64, Chow).

Regarding Claim 31, the combination of Pontier in view of Chow, further in view of Holmes, disclose the computing system of claim 17, wherein the scale control scales a smaller of the first and second closed curves to a maximum size that is a percentage of a larger of the first and second closed curves (col.7, lines 1-20, Pontier).

Regarding Claim 32, the combination of Pontier in view of Chow, further in view of Holmes, disclose the computing system of claim 31, wherein the percentage is 100 percent (col.7, lines 1-20, Pontier – weighting specification element can be adjusted to a certain percentage).

Regarding Claim 33, the combination of Pontier in view of Chow, further in view of Holmes, disclose the computing system of claim 31, wherein the percentage is less than 100 percent (col.7, lines 1-20, Pontier – weighting specification element can be adjusted to a certain percentage).

Claims 34-36 contains similar subject matter as claims 17, 26, 28 above; and is rejected under the same rationale
.


Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
August 26, 2022


/CHELCIE L DAYE/Primary Examiner, Art Unit 2161